DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 5 and 7-12 are pending.
Claims 1, 5 and 7-12 are rejected.
Claims 2-4 and 6 are canceled.

Information Disclosure Statement
The 2 page information disclosure statement filed June 27, 2022 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.
The 4 page information disclosure statement (IDS) submitted on June 27, 2022 was considered by the examiner.

Response to Arguments
Applicant's arguments filed July 12, 2022 have been fully considered but they are not persuasive.
The applicant’s argue that one of ordinary skill in the art would not be motivated to repeat the step of suspension in water with agitation to obtain an indication of the oligomer content of the ion exchange resin and the number of necessary washing cycles for step c).
This argument is not persuasive because an objective of the process of Bodiger et al. is to condition ion-exchangers based on cross-linked sulfonated polystyrene resins in such a way that a contamination of the reaction product with acidic fragments in the course of the condensation reactions is prevented (column 1, lines 51-55).  The process disclosed by Bodiger et al. allows for removal of acidic oligomer portions from the monodisperse ion-exchanger (column 8, lines 20-25).  This process utilizes storage, washing and dehydration steps.  Included in each washing step c) is a storage step b) (see for instance column 3, lines 13-19 wherein it is disclosed that in each instance of washing 0.2 to 1.5 parts by volume of completely deionized water, relative to the monodisperse ion-exchanger which has been moistened with water, are added, the mixture is agitated an the completely de-ionized water is discharged and the conductivity is examined at the outlet).  One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the storage step of Bodiger et al. is repeated as part of the washing cycles until the desired removal of acidic oligomers portions is obtained and the ion exchanger is rendered suitable for the production of BPA (column 8, lines 1-28).
The rejection of claims 1, 5 and 7-12 under 35 U.S.C. 103 as being unpatentable over Yoshitomi et al. (EP 1 939 164 A1) in view of Bodiger et al. (US 6,723,881 B1) is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitomi et al. (EP 1 939 164 A1) in view of Bodiger et al. (US 6,723,881 B1) for the reasons given in the previous office action electronically delivered May 23, 2022.

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSALYND A KEYS/Primary Examiner, Art Unit 1699